Citation Nr: 0723043	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  05-21 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a left 
wrist injury to include, arthritis of the left wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from September 1984 to June 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Washington, D.C., Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied entitlement to service 
connection for arthritis of the left wrist.

The veteran resides overseas.   This claim has been submitted 
to the Board from the Pittsburgh, Pennsylvania RO.


FINDING OF FACT

A left wrist disorder was not demonstrated in service, 
and arthritis of the left wrist was not manifested to a 
compensable degree within the first year following discharge 
from active duty.


CONCLUSION OF LAW

A left wrist disorder was not incurred in or aggravated by 
military service, and arthritis may not be presumed to have 
been so incurred. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in November 2001 and 
December 2002 correspondence, and in a June 2005 statement of 
the case of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.   VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession, and provided adequate notice of 
how disability ratings and effective dates are assigned.  
While the appellant may not have received full notice prior 
to the initial decision, after notice was provided the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and the claim was 
readjudicated.  The claimant was provided the opportunity to 
present pertinent evidence.  In sum, there is no evidence of 
any VA error in notifying or assisting the appellant that 
reasonably affects the fairness of this adjudication. 

Background

The veteran contends that he incurred a left wrist disorder 
during in service motorcycle accident.  

Service medical records reveal that the veteran suffered left 
foot and leg injuries in November 1989.  The medical records 
are, however, silent as to any complaints, treatment, or 
clinical findings pertaining to a concurrent left wrist 
injury.  An April 1989 clinical report does reveal treatment 
for a right hand injury due to a motorcycle accident, and a 
January 1990 x-ray examination report states that there 
was no evidence of a left hand abnormality.  But again, the 
service medical records show no complaint or finding 
pertaining to the left wrist.
 
A June 1991 document reveals that the veteran waived a 
separation examination. There is no competent evidence of a 
left wrist disorder for years following his separation from 
active duty.  

At a January 2003 fee based VA orthopedic examination the 
examiner noted that the only medical records were brought by 
the veteran. These revealed the veteran underwent arthroscopy 
of the left wrist in December 2000.  Chondromalacia of the 
left wrist bones was noted. In 2001, he underwent a ulnar 
shortening osteotomy of the left wrist.  The examiner offered 
no nexus opinion regarding the left wrist and any inservice 
event.

The veteran was seen at a VA outpatient clinic in March 2004 
at which time he reported a history of left wrist pain over 
the prior four to five days.  He also reported pain since 
reconstructive surgery in 1999 due to a 1988 motorcycle 
accident.  The assessment was left wrist pain.  The examiner 
offered no opinion addressing the cause of the disorder. 
 
In an August 2005 letter, Hans Werner Diehm, Specialist in 
General Medicine, noted that the veteran reported suffering a 
fracture of the left foot in the November 1989 motorcycle 
accident. It was noted that the veteran reportedly complained 
of pain in the knees and large scratch wounds of the left 
side and left hand.  No x-rays were taken of the left hand 
and lower arm at that time.  In September 2000 the veteran 
reported pain as a result of excess strain in the left wrist 
while using a pair of scissors.  The examiner opined that:

During the accident [the veteran] supported himself on his 
left hand.  Thus, the injury in the left arm, the operation 
with shortening of ulnaris-osteotomy with 6-hole LCDC plate 
and ulnar denervation can be attributed to the motorcycle 
accident in 1989.

Analysis 

Service connection will be granted if it is shown that the 
appellant suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury. If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity. 38 C.F.R. § 
3.303(b).

Certain chronic disabilities, such as arthritis are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from active duty. 38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

In deciding whether the appellant has a disability due to 
service, a diagnosis or opinion by a health care professional 
is not conclusive and is not entitled to absolute deference. 
It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same. Evans v. West, 12 Vet. 
App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 
433 (1995). In so doing, the Board may accept one medical 
opinion and reject others. Id. At the same time, the Board is 
mindful that it cannot make an independent medical 
determination, and that it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another. Evans.

The United States Court of Appeals for Veterans Claims has 
provided guidance for weighing medical evidence. The Court 
has held, for example, that a post-service reference to 
injuries sustained in service, without a review of service 
medical records, is not competent medical evidence. Grover v. 
West, 12 Vet. App. 109, 112 (1999). Further, a bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record. 
Miller v. West, 11 Vet. App. 345, 348 (1998). A bare 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a health care 
professional. LeShore v. Brown, 8 Vet. App. 406, 409 (1995). 
Of course, it goes without saying that every medical opinion 
must be within the scope of expertise of the medical 
professional who proffered it, Layno v. Brown, 6 Vet. App. 
465 (1994), and a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty. Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  Also, a medical opinion 
is inadequate when it is unsupported by clinical evidence. 
Black v. Brown, 5 Vet. App. 177, 180 (1995).  Finally, a 
medical opinion based on an inaccurate factual premise is not 
probative. Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In 
sum, the weight to be accorded the various items of medical 
evidence in this case must be determined by the quality of 
the evidence and not necessarily by its quantity or source.

After reviewing the evidence of record, the Board concludes 
that the preponderance of the evidence is against entitlement 
to service connection for a left wrist disorder. In this 
regard, the service medical records do not show complaints or 
findings pertaining to left wrist pain or injury, or 
arthritis. There is no medical evidence that arthritis of the 
left wrist was compensably disabling within one year after 
separation from active duty.

Since the service medical records are negative for diagnoses, 
or treatment related to any chronic left wrist disorder, it 
is apparent that Dr. Diehm's August 2005 opinion relied 
primarily on the appellant's self- reported and 
unsubstantiated history of chronic residuals from an in-
service left wrist injury. As noted, when a medical opinion 
relies at least partially on the appellant's rendition of a 
medical history, the Board is not bound to accept the medical 
conclusion, as it has no greater probative value than the 
facts alleged by the appellant. Hence, Dr. Diehm's medical 
opinion has minimal probative value.

Likewise although the veteran's claims file and service 
medical records were not available to the examiner during a 
fee based VA examination in January 2003, a new examination 
is not warranted at this time.  To request a VA examiner to 
now address whether the veteran's current left wrist disorder 
is related to the 1989 motorcycle accident in the absence of 
any contemporaneously prepared evidence in service would be 
asking an examiner to speculate.  Notably, medical evidence 
which merely indicates that the alleged disorder may or may 
not exist or may or may not be related to service, is too 
speculative to establish such relationship.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).
 
Therefore, in the absence of any evidence of an inservice 
left wrist injury, the Board concludes that the preponderance 
of the evidence is against a finding that the appellant's 
left wrist disorder is related to service.  There is no 
competent evidence which links a left wrist disorder to 
service that is based on consideration of all of the evidence 
of record including the service medical records which show no 
indication of a left wrist disorder.  In addition, the 
evidence shows that the veteran was first diagnosed with a 
left wrist disorder in September 2000 (almost 9 years after 
service).  Without competent evidence of a chronic disorder 
in-service, and without competent evidence linking a current 
disorder to service, the claim must be denied.

In reaching this decision the Board considered the veteran's 
own argument that a left wrist injury was incurred in a 
motorcycle accident while on active duty.  There is no 
evidence, however, showing that the veteran has the medical 
training necessary to offer an opinion which requires 
specialized medical knowledge.  As such, the veteran is not 
competent to offer such an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(l).

Therefore, the Board concludes that a left wrist disorder was 
neither incurred in nor aggravated by service, and arthritis 
of that joint may not be presumed to have been so incurred. 
As the preponderance of the evidence is against the claim for 
service connection, the benefit-of- the-doubt rule does not 
apply, and the claim must be denied. 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to service connection for a left wrist disorder 
is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


